Citation Nr: 0123312	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  99-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for strain of the 
paravertebral lumbar muscles on the right.

2.  Entitlement to service connection for degenerative joint 
disease with joint space narrowing at C4-5, C5-6, and C6-7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had verified active service from January 1957 to 
December 1958, and from July 1959 to March 1961.  This matter 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The Board issued a decision in May 
2000.  That decision was appealed to the United States Court 
of Appeals for Veterans Claims (Court).  By a Court Order 
dated in February 2001, the Board's May 2000 decision has 
been vacated and remanded for adjudication in conformance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

The veteran's claim of entitlement to service connection for 
strain of the paravertebral lumbar muscles on the right is 
addressed in the REMAND appended to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim addressed in this decision has been 
obtained by the originating agency. 

2.  The medical evidence of record is devoid of evidence that 
the veteran sustained any disease or injury of the cervical 
spine in service, and the medical evidence establishes that 
the veteran's currently diagnosed degenerative joint disease 
with joint space narrowing at C4-5, C5-6, and C6-7 was 
incurred as a result of injuries sustained many years 
subsequent to his period of active service.


CONCLUSION OF LAW

Degenerative joint disease with joint space narrowing at C4-
5, C5-6, and C6-7 was not incurred or aggravated in service 
or as a result of any incident of service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1131, 5107 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159); 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for degenerative joint disease with joint space 
narrowing at C4-5, C5-6, and C6-7.  He specifically contends 
that he injured his neck in service in 1960 when confined at 
the stockade and doing manual labor, breaking concrete.  He 
contends that, although he has incurred neck and back 
injuries since service, his cervical spine disorder began 
with the initial injury during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptoms after service is required 
for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition for which the Court has established by case 
law that lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The implementing 
regulation is found at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159). 

The Board notes that the service medical records from the 
veteran's second period of service have been located and are 
associated with the claims file, but the service medical 
records from the veteran's first period of service have not 
been obtained.  The RO has requested the records on several 
occasions, but the records could not be located.  The veteran 
was informed that the records could not be located.  He 
completed NA Form 13055, and provided information needed to 
reconstruct the records, and the records were requested 
again.  However, in July 1998, the National Personnel Records 
Center indicated that the portion of the veteran's records 
not yet located may have been lost in a fire at that 
facility.  The record establishes that the veteran has been 
notified of the fact that the records cannot be obtained, and 
has responded to this information.  The veteran does not 
contend that the service medical records from the first 
period of service are relevant to his claim, as he has 
specified that his neck injury occurred during his 
confinement in the stockade, which was during his second 
period of service, and the records of that period of service 
have been located.  

In the July 1998 statement of the case, the veteran was 
advised of the evidence required to substantiate his claim.  
The Board's May 2000 decision, which has been vacated, 
explained why the evidence the veteran had submitted did not 
substantiate his claim.  The veteran was notified of the 
enactment of the VCAA and of VA's duty to him under that act 
by the Secretary's November 2000 Motion for Remand.  In April 
2001, the veteran was specifically notified that he had 90 
days to submit additional evidence.  The evidence reflects 
that the veteran requested medical records proximate to his 
service.  The record also reflects that, in August 2001, the 
veteran specifically notified the Board that he had no 
additional evidence to submit, and that he wished to waive 
any remaining period for submission of evidence.  

As the veteran has specifically stated that he had no 
additional relevant evidence that has not already been sought 
and associated with the claims file, the Board finds that the 
notification and duty-to-assist provisions mandated by the 
Veterans Claims Assistance Act of 2000 have been satisfied in 
this case.  Therefore, after careful consideration, the Board 
can find no reason that a remand of the veteran's appeal, 
simply because the VCAA intervened while this appeal was 
pending, would be judicially expedient or otherwise result in 
the acquisition of additional pertinent evidence.  Thus, such 
a remand would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203, 207 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).
 
The veteran's service medical records are silent for 
treatment for, or complaints of, any neck injury or 
degenerative joint disease with joint space narrowing at C4-
5, C5-6, and C6-7.  The veteran's service separation 
examination, conducted in March 1961, is devoid of any 
notation of neck abnormality or complaints.  

Post-service treatment records from Welborn Baptist Hospital 
show that the veteran was hospitalized from July to August 
1977, two weeks after he sustained a straining injury to his 
right shoulder in a fall at work.  Acute neurogenic changes 
were found in the right arm on electromyogram studies, and a 
definite rupture of the C6-C7 disc was diagnosed.  The 
veteran underwent right partial cervical hemilaminectomy of 
C6-7 with a foraminotomy and excision of the ruptured disc. 

After service, in March 1978, the veteran was admitted to St. 
Mary's Hospital with complaints of severe cervical pain.  X-
rays revealed minimal degenerative changes at the C6-7 disc 
space.  The veteran was treated and released with a diagnosis 
of severe cervical discs with superimposed anxiety.  After 
service in April 1978, the veteran was again admitted to St. 
Mary's Hospital and diagnosed with an acute cervical disc 
problem as a result of sustaining an injury at work.  The 
summary of that hospitalization states, "Upon interviewing 
[the veteran ] at length, he relates that he sustained his 
first neck injury on 6-23-77 . . . He relates that the first 
accident occurred at [his place of employment] . . . This 
young man returned to work and again sustained an injury to 
his neck."

Post-service private clinical records dated in January 1987 
reflect that the veteran sought treatment after he was 
involved in an automobile accident.  In pertinent part, 
cervical strain was diagnosed.  Radiologic examination 
revealed degenerative changes at C4-5 and C6-7, with 
narrowing of disc spaces and osteophyte formation.

VA outpatient treatment records dated from October 1991 to 
April 1998 reflect that the veteran has been treated for 
cervical neck pain, cervical disc disease, and degenerative 
joint disease.  X-rays taken in September 1994 revealed that 
the veteran had mild degenerative change with disc space 
narrowing at C4-5, C5-6, and C6-7.  In January 1995, the 
veteran was diagnosed with degenerative joint disease and 
cervical disc disease.  The clinical records reflect that the 
veteran continued to complain of neck pain, bilateral arm 
pain, tingling in the right arm, right shoulder pain, and 
right arm pain, with radiation into the fingers, at various 
times from February 1995 to May 1997.  These records are 
devoid of any medical evidence that the veteran has provided 
a history of neck injury in service or neck pain proximate to 
service. 

With regard to the substantive law cited at the beginning of 
our analysis, above, the Court has consistently held, that 
service connection generally requires medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  The statutes governing veterans' benefits require 
evidence of in-service incurrence or aggravation of a disease 
or injury.  Wade v. West, 11 Vet. App. 302, 305 (1998). 

There is no medical evidence that the veteran sustained a 
disease or injury of the cervical spine in service.  There is 
no medical evidence that the veteran had a chronic neck 
disability within any applicable presumptive period for 
purposes of direct service connection.  The weight of the 
medical evidence establishes that the veteran currently has 
cervical disc disease, but also establishes that the veteran 
was first treated for cervical problems after acute onset of 
symptoms following a specific injury in 1977 at his place of 
employment, some 16 years after his service discharge.  The 
RO determined that the veteran's claim was not well grounded.  
As discussed above, in light of the enactment of the VCAA, 
that analysis is no longer applicable.  Therefore, the Board 
has considered the claim on the merits.  

There is no medical evidence of record which establishes that 
the veteran sustained a neck injury in service, and the 
weight of the post-service medical evidence establishes that 
the veteran was not treated for any neck disability until he 
sustained a traumatic injury at work in 1977.  Neurologic 
changes diagnosed subsequent to the veteran's fall at work 
were described as "acute," and the medical evidence is 
devoid of any notation that the veteran had chronic neck pain 
or a chronic neck disorder prior to the post-service acute 
injury in 1977.  

The veteran has been notified that the record is devoid of 
any medical evidence that he sustained a neck injury in 
service, and is devoid of evidence that he had chronic 
residuals of a neck injury following service.  The veteran 
has not identified or submitted any additional evidence of 
cervical spine injury or disease in service.  Thus, the 
record is devoid of any evidence which supports the veteran's 
claim, other than the veteran's own lay statements.  

The Court has stated that, when the Board addresses in a 
decision a question not addressed by the RO, the Board must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question, 
and an opportunity to submit such evidence and argument.  If 
not, it must be considered whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The record establishes that the veteran has been 
informed of the additional evidence needed to substantiate 
his claim, and the veteran has specifically stated that he 
has no additional evidence.  The statement of the case 
informed the veteran of the law and regulations pertaining to 
a claim for service connection on the merits, and filings on 
behalf of the veteran represent understanding of the VCAA 
provisions.  The Board veteran has not been mislead into 
presenting evidence or argument only on the requirements for 
well groundedness.  The veteran is not prejudiced by the 
Board's consideration of the claim on the merits.  

Moreover, given the lack of any medical evidence that the 
veteran sustained a neck injury in service, and given the 
specific medical evidence of acute intercurrent post-service 
neck injuries and the medical evidence that such intercurrent 
injury was the veteran's first neck injury, the claims file 
establishes that there is no reasonable possibility that 
remand for VA examination or medical opinion would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  For 
these reasons, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for degenerative joint disease with joint space 
narrowing at C4-5, C5-6, and C6-7, so the claim must be 
denied.


ORDER

The claim for service connection for degenerative joint 
disease with joint space narrowing at C4-5, C5-6, and C6-7 is 
denied.


REMAND

The veteran's service medical records reflect that he was 
treated in service in March 1961 for a strain of the right 
paravertebral lumbar muscles.  The post-service medical 
records demonstrate that the veteran has been treated for 
intercurrent back injuries.  The evidence also demonstrates 
that he continues to complain of chronic low back pain.  
However, there is no medical opinion of record as to whether 
the veteran has a current lumbar back disability, or, if such 
a disability is present, what the etiology of that disability 
is or when the date of onset was.  The veteran contends that, 
if a medical opinion were obtained, that opinion would 
support his claim that he incurred a back disorder in 
service, and continues to manifest that disorder.  

As noted and discussed above, the statutory and regulatory 
provisions governing an examination or opinion is treated as 
being necessary to make a decision on a claim if the evidence 
of record, including statements of the claimant: (i) contains 
competent evidence of current disability or persistent or 
recurring symptoms of disability; and (ii) indicates that 
disability or symptoms may be associated with active service; 
but (iii) does not contain sufficient medical evidence for a 
decision on the claim.  38 U.S.C. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  It is not unambiguously clear 
that a VA examination and a medical opinion is unnecessary in 
deciding this appeal.

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, this case is REMANDED to the RO 
for the following action: 
1.  The veteran should be advised of 
alternative records he may submit to 
establish that he sustained a back injury 
in service or had chronic residuals of a 
back injury following service, including 
insurance reports, employment medical 
examinations, photographs, and the like.

2.  The veteran should be afforded 
examination of the back as necessary to 
determine the diagnosis(es) of any 
current lumbar spine disorder(s), if such 
disorder(s) is/are present.  The claims 
folder must be provided to and reviewed 
by the examiner.  If the veteran has a 
lumbar spine disorder or disorders, based 
on examination findings, the examiner 
should review the historical evidence, 
including service medical records and 
post-service clinical records, and 
medical principles, and provide a medical 
opinion, with rationale, as to whether it 
is at least as likely as not that the 
veteran has any currently diagnosed 
lumbar spine disability as a result of a 
lumbar strain in service in 1961. 

3.  Thereafter, the RO should 
readjudicate on the merits the claim for 
service connection for a lumbar spine 
disability.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER 
	Acting Member, Board of Veterans' Appeals


 


